Per Curiam.

The respondent was admitted to practice by this court on March 27, 1957. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report and the respondent cross-moves to disaffirm the said report.
The reporting Justice has found the respondent guilty of: (1) failing to promptly pay or deliver to his client approximately $6,000—which was in his possession, and which the client was entitled to receive; (2) failing to maintain complete records of the afore-mentioned funds and failing to render an appropriate accounting to his client; (3) failing to co-operate with the Nassau County Bar Association and with the petitioner in their investigations of the afore-mentioned matters; (4) failing to promptly pay or deliver to his client or otherwise account for funds in excess of $27,000, received as the proceeds of the sale of the client’s residence; and (5) failing to exercise independent professional judgment on behalf of his client, in that he obtained and converted to his own use and withheld from his client certain personal property and effects, including bank books.
After reviewing all of the evidence and the report of Mr. Justice Sullivan, we are in full accord with the findings contained in the report. Accordingly, the petitioner’s motion to confirm the report is granted and the respondent’s cross motion is denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
*506Gulotta, P. J., Hopkins, Latham, Cohalan and Rabin, JJ., concur.